Wait, J.
There is no merit in the defendant’s contentions.
The refusal of the trial judge to permit the question to the witness Coneeny was within his discretion, and no abuse of discretion is shown. On direct and cross-examination of Coneeny, when called as a witness for the prosecution, his testimony justified a finding that on a previous occasion he had identified one Lester Fogg as his assailant and had declared that he could not forget the man’s face; that Fogg was not as big a man as the defendant, Allen, "shorter and stouter and slighter”; that, at an earlier time, he had been shown a photograph of Allen, and had declared that it was not the man who attacked him. Coneeny was not asked whether he recognized the prisoner at the bar as his assailant. Such identification of the defendant with Coneeny’s assailant as the bill of exceptions discloses came from the witnesses Hoban and Pompay. Later in the trial, Coneeny was called as a witness for the defendant, apparently for the purpose of showing that Hoban and Pompay had tried to convince him that the defendant was the assailant, and that there was ill feeling between the witnesses. He denied that he had talked with Hoban and Pompay in regard to the identification of Allen, that they had said and he had denied that Allen was *455the man; and, therefore, counsel calling attention to a talk that day between himself and the witness, asked if the witness had not said certain things. The colloquy of trial judge, counsel and witness which followed conveys but little information to us. Apparently the witness sought to deny the implication of counsel’s questions in regard to what counsel had said at this interview. Counsel began to put leading questions. The district attorney obj ected as the witness had not appeared hostile, and the judge refused to permit cross-examination. What he did, in actual effect, was to prevent the defendant’s counsel from testifying and getting before the jury, in the guise of questions, alleged statements of the witness. In the state of the trial the judge’s ruling was sound. It did not contravene G. L. c. 233, § 23.
The bill of exceptions does not indicate that any offer was made of testimony of the alleged statements. The defendant did not lose any right to prove prior contradictory statements of his witness. Whether there was surprise was for the judge to determine.
The requests that the judge instruct in regard to the alibi testimony and the inference from absence of sudden wealth, made after the charge, came too late. It is apparent that the judge declined to accept the request at that time. In this he was justified. Common Law Rule 44 of the Superior Court (1923). The charge amply covered the case. Robertson v. Boston & Northern Street Railway, 190 Mass. 108, does not apply to the facts before us. See also Brick v. Bosworth, 162 Mass. 334. As matter of law the requests did not state the law accurately, but this we need not discuss.
The refusal by the judge to answer the jury’s question, whether Coneeny ever contradicted "his former statement as to the identification of Allen as the man who held him up,” was proper. It involved a finding of fact which was for the jury. The statement desired by the defendant could not be given. In the absence of the stenographer the testimony could not be read to the jurors, and the judge was right in replying that they must depend upon their memories of what had been testified.

Exceptions overruled.